Citation Nr: 0412004	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-12 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  

3.  Entitlement to death pension benefits.  


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The veteran had active military service from January 1943 to 
October 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Nashville, Tennessee, Regional 
Office (RO).  After determining that the appellant had filed 
a notice of disagreement with that rating decision in August 
2002, the RO issued her a statement of the case in April 
2003.  The appellant then perfected her appeal to the Board 
by timely filing a substantive appeal in April 2003.  


FINDINGS OF FACT

1.  A copy of the veteran's death certificate shows that he 
died at the age of 88 on October [redacted], 2001, with the immediate 
cause of death reported as anoxic encephalopathy, that was 
due to multisystem organ failure, that was due to 
hypotension, which was due to a myocardial infarction.  

2.  At the time of his death, the veteran was service-
connected for generalized acne vulgaris with severe scarring 
and pitting, which had been rated 30 percent disabling since 
October 6, 1945.  

3.  Neither anoxic encephalopathy nor a cardiovascular 
disorder is shown to have been present in service, or to be 
otherwise related to service.  

4.  A cardiovascular disease was not manifested within the 
first year following the veteran's October 1945 discharge 
from service.  

5.  There is no competent evidence showing that the veteran's 
service-connected disability caused or contributed to his 
death.  

6.  There has been no competent evidence submitted that 
demonstrates any of the medical conditions listed on the 
veteran's death certificate as causing or contributing to 
death was related to an in-service disease or injury.  

7.  The veteran was honorably discharged from active duty, 
did not die in active service, did not die as the result of a 
service-connected disability, and was not entitled to a 
permanent total service-connected disability rating at the 
time of death.  


CONCLUSIONS OF LAW

1.  The veteran's death was not caused, or substantially or 
materially contributed to, by a disability incurred in or 
aggravated by military service, nor may his death be presumed 
to have been related to service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2003).  

2.  The claim for Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, lacks legal merit 
and entitlement under the law.  38 U.S.C.A. §§ 3501, 5107 
(West 2002); 38 C.F.R. § 3.807 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (20032).  This law eliminated the concept of 
a well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a  notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appellant was provided notice in a December 
2001 letter from VA as to what information and evidence was 
needed to substantiate her claims of entitlement to service 
connection for the cause of the veteran's death and to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, as well as what information and 
evidence must be submitted by her and what information and 
evidence would be obtained by VA.  Such notice was prior to 
an April 2002 rating decision that initially denied the 
claims.  Therefore, because the required notice in this case 
was provided to the appellant prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
complies with the express requirements of the law as found by 
the Court in Pelegrini.  

Regarding the duty to assist, the Board notes that the 
veteran's service medical records have been associated with 
the claims file, together with the veteran's death 
certificate.  The appellant has not identified any competent 
medical evidence to support her claim that the veteran's 
service-connected skin disease was related to the cause of 
his death.  Under these circumstances, it is apparent that no 
additional evidentiary development is warranted.  Therefore, 
the Board finds that VA's duty to assist the appellant has 
been fully accomplished.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92.  

I.  Cause of Death

The appellant asserts that the veteran's service-connected 
skin disorder contributed to his death.  

A copy of the veteran's death certificate shows that he died 
at the age of 88 on October [redacted], 2001, and that the immediate 
cause of death was anoxic encephalopathy, that was due to 
multisystem organ failure, that was due to hypotension, that 
was due to myocardial infarction.  At the time of his death, 
the veteran was service-connected for generalized acne 
vulgaris with severe scarring and pitting, which had been 
rated 30 percent disabling since October 6, 1945.  

The veteran's service medical records do not show any 
complaint, treatment, or finding of anoxic encephalopathy or 
a cardiac disorder.  Nor is there an competent evidence that 
shows the manifestation of either of those disabilities until 
his death in October 2001, many years after his discharge 
from service.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim that the veteran's service-connected generalized acne 
vulgaris with severe scarring and pitting contributed to his 
death, or that his death was otherwise related to his 
military service.  There has been no competent evidence 
presented which shows (1) that the myocardial infarction that 
caused or contributed to the veteran's death either began in 
service or may be presumed to have begun in service, or (2) 
that his service-connected generalized acne vulgaris played a 
part in causing his death.  Because the evidence establishes 
that the veteran's death was unrelated to his military 
service, service connection for the cause of his death is not 
warranted, and the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

While the appellant has offered her own arguments to the 
effect that she believes the veteran's service-connected skin 
disease contributed to cause his death, she has not shown, 
nor claimed, that she is a medical expert, capable of 
rendering medical opinions.  Therefore, her opinion is 
insufficient to demonstrate that the veteran's service-
connected generalized acne vulgaris played a part in his 
death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

II.  Dependents' Educational Assistance

For the purposes of Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code, the child, 
spouse, or surviving spouse of a veteran or serviceperson 
will have basic eligibility (1) if the veteran was discharged 
from service under conditions other than dishonorable, or 
died in service, and either has a permanent and total 
service-connected disability, or had a permanent total 
service-connected disability at the date of death; or (2) if 
the veteran died as a result of a service-connected 
disability.  38 C.F.R. § 3.807; See also 38 U.S.C.A. § 3501.  

Where the law and not the evidence is dispositive, a claim 
should be denied, or the appeal to the Board terminated, 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The facts in this case show the veteran had 
active military service from January 1943 to October 1945 and 
was honorably discharged.  At the time of his death, service 
connection had been established for generalized acne vulgaris 
with severe scarring and pitting, and had been rated 30 
percent disabling since October 6, 1945.  Entitlement to a 
permanent and total disability rating for a service-connected 
disability had not been established at the time of the 
veteran's death.  As determined above, service connection is 
not warranted for the cause of the veteran's death.  He did 
not die in service or as the result of a service-connected 
disability.  Because the criteria of 38 C.F.R. § 3.807 are 
not met with regard to establishing the appellant's 
entitlement to basic eligibility for Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
her claim lacks legal merit and entitlement under the law.  
Consequently, it must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

The claim of entitlement to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
denied.  


REMAND

In December 2001, the appellant filed a claim for VA benefits 
based on the veteran's death in October 2001.  In an April 
2002 letter to the appellant, the RO informed her that 
service connection for the cause of the veteran's death had 
been denied and that entitlement to Dependents' Educational 
Assistance had not been established.  The letter also told 
the appellant that she might be entitled to death pension 
benefits and requested that she submit the enclosed VA form 
21-0518-1 detailing her income, net worth, and expenses.  In 
a June 2002 letter, the RO told the appellant that because 
she had not submitted the information requested in the April 
2002 letter her claim for death pension benefits was denied.  
Thereafter, the appellant submitted a statement in August 
2002 that indicated she desired to appeal VA's decision.  

In a letter to the appellant later in August 2002, the RO 
requested that she clarify her August 2002 statement as to 
whether she was appealing the denial of service-connected 
death benefits or was appealing the denial of death pension 
benefits.  She responded in a September 2002 letter to VA 
that she was appealing the denial of her claim for VA 
benefits from her deceased husband, the veteran.  In a 
December 2002 letter to the appellant, the RO again requested 
clarification as to which denial she was appealing.  She 
replied in a January 2003 statement that she was appealing 
the death pension which was denied and was enclosing a new VA 
form 21-0518-1 regarding her income, net worth, and expenses.  

The Board finds that the appellant's January 2003 statement 
indicates her disagreement with the June 2002 RO decision 
denying her death pension benefits, and, therefore, should be 
construed as a notice of disagreement with the denial of that 
benefit.  The Court has held that where the Board finds a 
notice of disagreement has been submitted from a matter that 
has not been addressed in a statement of the case the issue 
must be remanded to the RO for appropriate action.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  The RO has not issued a 
statement of the case on the appellant's claim of entitlement 
to death pension benefits.  

Accordingly, the appellant's appeal is remanded for the 
following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, 
the appellant should be notified of what 
evidence VA will develop, and what evidence 
she must furnish.  

2.  Issue the appellant a statement of the 
case with regard to her claim of entitlement 
to death pension benefits.  She should be 
informed of the requirement of filing a 
timely substantive appeal subsequent to 
receipt of the statement of the case, in 
order to perfect that claim and thereby place 
it within the jurisdiction of the Board, if 
that is her desire.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



